Citation Nr: 0915646	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1967 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran is unemployable as a 
result of his service connected disabilities.


CONCLUSION OF LAW

Criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled Veteran is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for post-traumatic 
stress disorder (PTSD) (rated at 70 percent), for diabetes 
mellitus (rated at 20 percent), and for a scar on his left 
index finger (rated as noncompensable).  His combined 
disability rating is 80 percent.  As such, the Veteran's 
disabilities satisfy the schedular criteria set forth in 38 
C.F.R. § 4.16(a). 

The Veteran is currently unemployed, having last worked in 
September 2003.  Following service, the Veteran worked for a 
number of years in several different fields.  He worked in an 
automotive machine shop and car dealership for approximately 
five years, as a field engineer for a mechanical corporation 
for approximately ten years, and then as a truck driver for 
approximately 14 years, stopping in 2003. 

It is undisputed that the Veteran currently has a number of 
health problems such as sleep apnea and coronary artery 
disease that impair his functioning and employability.  
However, it is clear that since he stopped working in 2003, 
the Veteran's PTSD related symptoms have steadily increased 
in severity such that they now render him unemployable 
(regardless of any impairment caused by nonservice connected 
disabilities). 

For example, in August 2006, a VA examiner found that the 
Veteran's PTSD only moderately impaired his occupational 
functioning.  The examiner noted that the Veteran was still 
able to manage his pay and records and was able to perform 
his activities of daily living.  However, in December 2006, 
the Veteran's reported that symptoms had begun to worsen and 
he reported being unable to obtain the medical clearance 
required for a commercial driver's license, due to his use of 
sedatives, anti-depressants, and anti-anxiety medication.  As 
such, he was unable to return to work as a truck driver.  

The medical evidence supports the Veteran's contention that 
his PTSD symptoms had worsened; as his rating for PTSD was 
increased from 50 to 70 percent as of April 2007, based on a 
report in a VA treatment record that the Veteran was no 
longer able to leave his house on account of PTSD symptoms.  

In September 2007, a VA doctor who regularly treated the 
Veteran suggested that the Veteran's situation fit the 
profile of a PTSD survivor who worked an excess amount to 
keep his symptoms at bay, but whose symptoms increased and 
intensified once he no longer worked.  The doctor opined that 
because of his PTSD, the Veteran would never be able to work 
again, even if he could correct all his other health 
problems.  In August 2008, the same VA doctor reiterated that 
the Veteran was too disabled to work. 

In this case, the only medical opinion of record that 
addressed the impact of the Veteran's PTSD on his 
employability found that the Veteran's PTSD would permanently 
prevent him from obtaining or maintaining gainful employment.  
No evidence has been presented to question the content or 
credibility of this medical opinion; and, while the Veteran 
has had some intervening health concerns that are unrelated 
to his PTSD (such as a heart attack in 2008), there is no 
evidence to suggest that the Veteran's PTSD related 
symptomatology has improved such that it would not render him 
unemployable.

As such, because the medical evidence demonstrates that the 
Veteran is unemployable as a result of his service connected 
disabilities, the criteria for TDIU have been met.  
Accordingly, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).







ORDER

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


